--------------------------------------------------------------------------------

Exhibit 10.3
 
CAPSTEAD MORTGAGE CORPORATION
2014 FLEXIBLE INCENTIVE PLAN
2016 LONG-TERM PERFORMANCE UNIT AWARD CRITERIA
 
Purpose:
Capstead Mortgage Corporation (the “Company”) has established the Amended and
Restated 2014 Flexible Incentive Plan (the “2014 Plan”) to implement a key
element of the Company’s long-term incentive pay program, in an effort to: (i)
align executive equity compensation with the long-term objectives of the Company
and (ii) motivate executives to create sustained stockholder value.

 
Participants:
Executive officers of the Company designated by the Compensation Committee.

 
Payout Criteria:
This performance-based methodology is adopted effective January 1, 2016.  The
performance metrics will be assessed for a three-year period commencing January
1, 2016 and ending December 31, 2018.  The award will be in the form of
performance units that are potentially convertible, following the end of the
performance period, into shares of the Company’s common stock (the “Performance
Units”).  Provided some or all of the performance criteria are satisfied, the
conversion will be automatic on a date determined by the Compensation Committee
after the end of the performance period but no later than March 15, 2019.  The
“target award” for each executive officer will be a number of Performance Units
that, if converted to common stock on the date of grant on a one-for-one basis,
would have a value equal to 120% of such executive officer’s effective base
salary at January 1, 2016.  However, the actual number of shares into which the
Performance Units convert will be a function of the payout factors described in
each performance metric below.

 
 
The 2016 long-term Performance Unit award criteria and the weighting of such
criteria is as follows:

 

 
Performance Metrics and Weighting

                    

 
·    50% of the economic value of the total 2016 award is calculated based on
the Relative Economic Return metric
     (30% measured against Peer Agency mREITs, as defined below)
     (20% measured against Peer mREITs, as defined below)
 
·    30% of the economic value of the total 2016 award is calculated based on
the Absolute Economic Return metric
 
·    20% of the economic value of the total 2016 award is calculated based on
the Relative Total Stockholder Return metric

 
Payout Factors:
The payout factor for each metric is 0% - 200% of the target award, rounded to
the nearest whole percentage, based on actual performance against approved
objectives, as more fully described below.

 

--------------------------------------------------------------------------------

Relative Economic
Return, as
Measured against
Peer Agency
mREITs:
A portion of the payout of each participant’s total Performance Units will be
based on the relative economic performance of the Company, as compared with the
Company’s peers which invest primarily in residential mortgage pass-through
securities issued and guaranteed by government-sponsored entities, either Fannie
Mae or Freddie Mac, or an agency of the federal government, Ginnie Mae, as
selected by the Compensation Committee (“Peer Agency mREITs”).  The economic
performance for the Company and each of the Peer Agency mREITs will be
calculated as the respective change in book value per share of common stock from
January 1, 2016 to December 31, 2018, plus dividends declared per share of
common stock during such three-year period, divided by beginning per share book
value at January 1, 2016 for each such entity (“Relative Economic Return”).  The
Company will then be ranked against each of the Peer Agency mREITs and assigned
a percentile of relative performance.  The portion of each participant’s
Performance Units attributable to Relative Economic Return as measured against
Peer Agency mREITs will convert into a number of shares of common stock equal to
30% of the target award multiplied by the applicable payout factor.

 

 
The specific payout factor for Relative Economic Return, as measured against
Peer Agency mREITs, will be calculated as follows:

 

Threshold Relative Economic Return
Percentile, as Measured
 Against Peer Agency mREITs
   
Payout Factor, as a Percentage of Target 
    <40th Percentile     0%  
Minimum
40th Percentile
   
50%
 
Target
60th Percentile
   
100%
 
Maximum
≥80th Percentile
   
200%
 

 

 
If the Company’s Relative Economic Return, as measured against Peer Agency
mREITS, is between the 40th and 80th percentiles when ranked against the Peer
Agency mREITs, the payout factor as a percentage of the target payout will be
determined using a straight line interpolation between the minimum and target
thresholds or the target and maximum thresholds, as the case may be, depending
upon the actual percentile ranking of the Company relative to the Peer Agency
mREIT peer group.  By way of example, a ranking in the 50th percentile would
result in a payout factor of 75% of the target award, and a ranking in the 70th
percentile would result in a payout factor of 150% of the target award.

 
2

--------------------------------------------------------------------------------

Relative Economic
Return, as
Measured against
Peer mREITs:
A portion of the payout of each participant’s total Performance Units will be
based on the relative economic performance of the Company, as compared with each
of the Company’s peers which invest in a variety of mortgage instruments, not
limited to Peer Agency mREITs, as selected by the Compensation Committee (the
“Peer mREITs”).  The relative economic performance of the Company and each of
the Peer mREITs will be calculated consistent with the calculation for Relative
Economic Return as measured against Peer Agency mREITs described above.  The
portion of each participant’s Performance Units attributable to Relative
Economic Return as measured against Peer mREITs will convert into a number of
shares of common stock equal to 20% of the target award multiplied by the
applicable payout factor.

 
 
The specific payout factor for Relative Economic Return, as measured against
Peer mREITs, will be calculated as follows:

 

 
Threshold
Relative Economic Return
Percentile, as Measured
Against Peer mREITs
   
Payout Factor, as a Percentage of Target 
    <40th Percentile     0%
Minimum
40th Percentile
   
50%
 
Target
60th Percentile
   
100%
 
Maximum
≥80th Percentile
   
200%
 

 

 
If the Company’s Relative Economic Return, as measured against Peer mREITS, is
between the 40th and 80th percentiles when ranked against each of the Peer
mREITs, the payout factor as a percentage of the target payout will be
determined using a straight line interpolation between the minimum and target
thresholds or the target and maximum thresholds, as the case may be, depending
upon the actual percentile ranking of the Company relative to the Peer mREIT
group.  By way of example, a ranking in the 50th percentile would result in a
payout factor of 75% of the target award, and a ranking in the 70th percentile
would result in a payout factor of 150% of the target award.

 
Absolute
Economic
Return:
A portion of the payout of each participant’s total Performance Units will be
based on absolute economic return of the Company.  The absolute economic return
for the Company will be calculated as the respective change in book value per
share of common stock of the Company from January 1, 2016 to December 31, 2018,
plus dividends declared per share of common stock during such three-year period,
divided by beginning per share book value at January 1, 2016 and then divided by
three (“Absolute Economic Return”).  The portion of each participant’s
Performance Units attributable to Absolute Economic Return will convert into a
number of shares of common stock equal to 30% of the target award multiplied by
the applicable payout factor.

 
3

--------------------------------------------------------------------------------

 
The specific payout factor for Absolute Economic Return will be calculated as
follows:

 
Threshold
 
Absolute Economic Return
   
Payout Factor, as a Percentage of Target
     
<8.0%
     
0%
 
Minimum
   
8.0%
 
   
50%
 
Target
   
10.0%
 
   
100%
 
Maximum
 
≥12.0%
     
200%
 

 
 
If the Company’s Absolute Economic Return, is between 8.0% and 12.0%, the payout
factor as a percentage of the target payout will be determined using a straight
line interpolation between the minimum and target thresholds or the target and
maximum thresholds, as the case may be, depending upon the actual Absolute
Economic Return of the Company.  By way of example, an Absolute Economic Return
of 9% would result in a payout factor of 75% of the target award, and an
Absolute Economic Return of 11% would result in a payout factor of 150% of the
target award.

 
Relative Total
Stockholder
Return:
A portion of the payout of each participant’s total Performance Units will be
based on relative total stockholder return of the Company, as compared with the
Peer mREITs.  The total stockholder return for the Company and each of the Peer
mREITS will be calculated based on the ratio of (x) the average closing stock
price for the last 20 business days of 2018 to (y) the average closing stock
price for the last 20 business days of 2015, assuming additional fractional
shares accumulated as dividends are re-invested on the ex-dividend date with the
resulting ratio expressed as an annual equivalent return (“Relative Total
Stockholder Return”).  The Company will then be ranked against each of the Peer
mREITs and assigned a percentile of relative performance.  The portion of each
participant’s Performance Units attributable to Relative Total Stockholder
Return will convert into a number of shares of common stock equal to 20% of the
target award multiplied by the applicable payout factor.

 

 
The specific payout factor for Relative Total Stockholder Return will be
calculated as follows:

 
Threshold
Relative Total Stockholder
Return Percentile, as Measured
Against Peer mREITs
 
Payout Factor, as a Percentage of Target
   
<40th Percentile
   
0%
 
Minimum
40th Percentile
   
50%
 
Target
60th Percentile
   
100%
 
Maximum
≥80th Percentile
   
200%
 

 

 
If the Company’s Relative Total Stockholder Return, as measured against Peer
mREITS, is between the 40th and 80th percentiles when ranked against each of the
Peer mREITs, the payout factor as a percentage of the target payout will be
determined using a straight line interpolation between the minimum and target
thresholds or the target and maximum thresholds, as the case may be, depending
upon the actual percentile ranking of the Company relative to the Peer mREIT
group.  By way of example, a ranking in the 50th percentile would result in a
payout factor of 75% of the target award, and a ranking in the 70th percentile
would result in a payout factor of 150% of the target award.

 
4

--------------------------------------------------------------------------------

Dividends:
To the extent the Performance Units are ultimately convertible into Common
Stock, the executive officer shall be entitled to receive all dividends and any
other distributions declared during the performance period with respect to the
shares of Common Stock into which the Performance Units are ultimately
converted, as if such Common Stock had been issued on the first day of the
performance period (provided, however, that nothing contained herein shall cause
the Company to declare any such dividends or to make any such distributions). 
If the Performance Units expire without converting into any Common Stock, the
executive officer is not entitled to receive any such amounts representing
accrued dividends or distributions.

 
2014 Plan:
Each participant who is eligible for awards pursuant to Performance Units set
forth herein shall agree and acknowledge that awards made are governed by the
terms and provisions of the 2014 Plan.

 


5

--------------------------------------------------------------------------------

 